 

Exhibit 10.24

 

RESTRICTED STOCK AGREEMENT

UNDER THE SAIA, INC.

2018 OMNIBUS INCENTIVE PLAN

 

 

THIS AGREEMENT, made as of [_________], 2019 by and between Saia, Inc., a
Delaware corporation (hereinafter called the “Company”), and [_________]
(hereinafter called the “Awardee”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company (“Board”) has adopted, and
stockholders of the Company approved at the 2018 annual meeting of stockholders,
the Saia, Inc. 2018 Omnibus Incentive Plan (“Plan”) pursuant to which restricted
stock of the Company may be granted to employees of the Company and its
subsidiaries; and

WHEREAS, Awardee is now an employee of the Company or a subsidiary of the
Company; and

WHEREAS, the Company desires to make a restricted stock award to the Awardee for
[______________] ([___]) shares of its common stock (“Award”) under the terms
hereinafter set forth and the terms of the Plan.

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1.Award Subject to Plan.  This Award is made under and is expressly subject to
all the terms and provisions of the Plan, a copy of which Awardee acknowledges
has been received, and which terms are incorporated herein by
reference.  Awardee agrees to be bound by all the terms and provisions of the
Plan.  Terms not defined herein shall have the meaning ascribed thereto in the
Plan.  The Committee referred to in Section 5 of the Plan (the “Committee”) has
been appointed by the Board, and designated by it, as the Committee to make
awards under the Plan.

2.Grant of Award.  Pursuant to action of the Committee, which action was taken
on [_________], 2019 (“Date of Award”), the Company awards to the Awardee
[________]([_________]) shares of the common stock of the Company, of the par
value of $0.001 per share (“Common Stock”); provided, however, that the shares
hereby awarded (“Restricted Stock”) are nontransferable by the Awardee during
the periods described herein (“Restriction Periods”) and are subject to the risk
of forfeiture described herein.  During the Restriction Periods, at the
Company’s election, the shares awarded pursuant to the Restricted Stock Award
will either be represented in book-entry form by the transfer agent for the
Common Stock or by a certificate held by the Company or such transfer
agent.  Any certificate relating to such shares shall be registered in the name
of the Awardee and shall bear an appropriate legend referring to the applicable
terms, conditions and restrictions.

3.Time Vesting.  If the Awardee is and has been continuously in the service of
the Company or a subsidiary of the Company since the Date of the Award, then
100% of the shares

12420252

--------------------------------------------------------------------------------

 

of Restricted Stock granted hereby shall become fully vested and nonforfeitable
on [_______], 2022 and such shares of Restricted Stock shall become immediately
free of such restrictions.

4.Change in Control.  Upon a Change in Control, all shares of Restricted Stock
not then free of the restrictions of Section 3 shall become immediately vested
and free of such restrictions.

5.Death of the Awardee; Total Disability; Retirement.  

(a)In the event of the death of the Awardee or termination of employment of
Awardee prior to [_________], 2020, this Award shall terminate and all shares of
unvested Restricted Stock shall thereupon automatically and without further
action be cancelled and forfeited for no consideration.  In the event of the
death of the Awardee or termination of employment of Awardee due to Total
Disability or Retirement on or after [_________], 2020 and prior to [_________],
2021, one-third of the shares of Restricted Stock granted hereby shall become
fully vested and nonforfeitable on the date of death or such employment
termination and such shares of Restricted Stock shall become immediately free of
such restrictions and all shares of unvested Restricted Stock shall thereupon
automatically and without further action be cancelled and forfeited for no
consideration.  In the event of the death of the Awardee or termination of
employment of Awardee due to Total Disability or Retirement on or after
[_________], 2021 and prior to [_________], 2022, two-thirds of the shares of
Restricted Stock granted hereby shall become fully vested and nonforfeitable on
the date of death or such employment termination and such shares of Restricted
Stock shall become immediately free of such restrictions and all shares of
unvested Restricted Stock shall thereupon automatically and without further
action be cancelled and forfeited for no consideration.

(b)In the event of Awardee’s termination of service with the Company and
subsidiaries of the Company for any reason other than as specified in Section
5(a), any shares of Restricted Stock, to the extent not vested as of the
termination date, shall thereupon automatically and without further action be
cancelled and forfeited for no consideration.

(c)For purposes of this Agreement “Retirement” shall mean the voluntary
termination of employment by Awardee by reason of retirement at or after age
55.  The determination of whether a particular termination of employment
qualifies as Retirement shall be made in the sole discretion of the Committee.

6.Dividends.  Any cash or in-kind dividends paid with respect to the unvested
shares of Restricted Stock shall be withheld by the Company and shall be paid to
Awardee, without interest, only when, and if, such shares of Restricted Stock
shall become fully vested, and in no event later than 2 ½ months after the close
of the year in which such Restricted Stock vests.  

7.Voting Rights.  Prior to the vesting of the shares of Restricted Stock, the
Awardee shall have no right to vote the shares and, except as expressly provided
otherwise herein, no other rights as a holder of outstanding shares of Common
Stock with respect to the Restricted Stock.

12420252

2

 

--------------------------------------------------------------------------------

 

8.Payment and Taxes.  As soon as practicable following the vesting of any shares
of Restricted Stock, shares of Company Common Stock shall be delivered to the
Awardee.  Awardee shall pay, or make arrangements acceptable to the Company for
the payment of, any and all federal, state, and local tax withholding that in
the opinion of the Company is required by law.  For the avoidance of doubt, the
Awardee shall be entitled to satisfy any tax withholding obligations hereunder
through an election to have shares of common stock of the Company withheld from
any payments under this Agreement.  Unless Awardee satisfies any such tax
withholding obligation by paying the amount in cash, by check, stock
withholding, or by other arrangements acceptable to the Company, the Company
shall withhold a portion of the stock payable upon vesting equal to the tax
withholding obligation.  Any share withholding pursuant to this Section 8 is
intended to be exempt from Section 16(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), pursuant to Rule 16b-3(e) under the Exchange
Act.  As a condition to the effectiveness of this Restricted Stock Award,
Awardee shall not make any election to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to realize taxable income with respect to the Award as
of the Date of Award without consent of the Committee.

9.Administration.  This Award has been made pursuant to a determination made by
the Committee, subject to the express terms of this Agreement, and the Committee
shall have plenary authority to interpret any provision of this Agreement and to
make any determinations necessary or advisable for the administration of this
Agreement and may waive or amend any provisions hereof in any manner not
adversely affecting the rights granted to the Awardee by the express terms
hereof.

10.No Right to Continued Service.  Nothing in this Agreement shall be deemed to
create any limitation or restriction on such rights as the Company otherwise
would have to terminate the service of the Awardee as an employee, as
applicable.

11.Non‑Transferability.  Neither the Award hereby granted nor any rights
thereunder or under this Agreement may be assigned, transferred or in any manner
encumbered except by will or the laws of descent and distribution, and any
attempted assignment, transfer, mortgage, pledge or encumbrance except as herein
authorized, shall be void and of no effect.

12.Severability.  Any word, phrase, clause, sentence or other provision herein
which violates or is prohibited by any applicable law, court decree or public
policy shall be modified as necessary to avoid the violation or prohibition and
so as to make this Agreement enforceable as fully as possible under applicable
law, and if such cannot be so modified, the same shall be ineffective to the
extent of such violation or prohibition without invalidating or affecting the
remaining provisions herein.

13.Non-Waiver of Rights.  The Company’s failure to enforce at any time any of
the provisions of this Agreement or to require at any time performance by
Awardee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this Agreement.

14.Amendments.  Except as provided in the Plan and as otherwise expressly set
forth herein, no modification, amendment or waiver of any of the provisions of
this Agreement shall be effective unless in writing specifically referring
hereto, and signed by the parties hereto.

12420252

3

 

--------------------------------------------------------------------------------

 

15.Successors and Assigns.  Subject to the limitations set forth in this
Agreement and the Plan, this Agreement shall be binding upon, and inure to the
benefit of, the executors, administrators, heirs, legal representatives,
successors and assigns of the parties hereto, including, without limitation, any
business entity that succeeds to the business of the Company.  This Agreement
may not be assigned bys Awardee without the consent of the Committee.

16.Stock Ownership Guidelines.  Awardee acknowledges that the Board has adopted
Stock Ownership Guidelines applicable to certain officers of the Company and
such Guidelines may be modified or amended in whole or in part at any time.

17.Forfeiture.  Awardee acknowledges and agrees that the Award granted hereunder
is subject to the terms of the Saia, Inc. Executive Incentive Compensation
Recovery Policy adopted by the Board on December 7, 2018, a copy of which was
provided to Awardee contemporaneously with this Agreement, and is subject to any
additional obligations as may be required by law, including without limitation,
Section 304 of the Sarbanes-Oxley Act of 2002.  Awardee further acknowledges and
agrees that the Board may amend or modify such compensation recovery policy at
any time or may adopt a new policy replacing or supplementing such policy and
that any such policy or policies shall be binding on Awardee and the Award
granted hereunder.

18.Choice of Law; Waiver of Jury Trial.  This Agreement shall be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the
Agreement to the substantive law of another jurisdiction.  Each party hereto
hereby irrevocably and unconditionally waives, to the fullest extent permitted
by law, any right it may have to a trial by jury in respect of any litigation as
between the parties directly or indirectly arising out of, under or in
connection with this Agreement or the transactions contemplated hereby or
disputes relating hereto.  Each of the parties hereto (a) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waivers and (b) acknowledges that it and the other
parties have been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications contained in this Section 18.

19.Counterparts.  This Agreement may be executed in any number of counterparts,
any of which may be executed and transmitted by facsimile, and each of which
shall be deemed to be an original, but all of which together shall be deemed to
be one and the same instrument.

 

12420252

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and the Awardee has signed this Agreement to evidence the Awardee’s
acceptance of the terms hereof, all as of the date first above written.

 

 

SAIA, INC.

 

 

 

 

 

By:

 

 

 

 

Richard D. O’Dell

 

 

 

Chief Executive Officer

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

Frederick J. Holzgrefe, III, Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[__________], Awardee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12420252